Dodd, J.
This action was brought to recover on a bond and to set aside the conveyances of certain real property made subsequent to the execution of the bond. The said section provides that attorney’s fees of a judgment creditor shall be fixed by the trial justice “ in an action brought by a judgment creditor to set aside a conveyance by a judgment debtor.” At the time the action was brought, the plaintiff could not be said to be a judgment creditor. Her claim had not yet been reduced to judgment. I hold that section 276-a must be strictly construed and the motion is, therefore, denied, without costs. Settle order on notice.